Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 1 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 2 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 3 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 4 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 5 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 6 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 7 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 8 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 9 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 10 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 11 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 12 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 13 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 14 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 15 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 16 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 17 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 18 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 19 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 20 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 21 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 22 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 23 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 24 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 25 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 26 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 27 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 28 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 29 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 30 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 31 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 32 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 33 of 34
Case 6:18-ap-01089-MH   Doc 48-1 Filed 02/05/19 Entered 02/05/19 16:07:52   Desc
                        Unsealed Document Page 34 of 34
